Name: 97/818/CFSP: Council Decision of 28 November 1997 on the implementation of Joint Action 96/588/CFSP on anti- personnel landmines with a view to co-financing the special appeals from the ICRC
 Type: Decision
 Subject Matter: defence;  cooperation policy;  non-governmental organisations; NA;  financing and investment;  international security
 Date Published: 1997-12-09

 Avis juridique important|31997D081897/818/CFSP: Council Decision of 28 November 1997 on the implementation of Joint Action 96/588/CFSP on anti- personnel landmines with a view to co-financing the special appeals from the ICRC Official Journal L 338 , 09/12/1997 P. 0005 - 0005COUNCIL DECISION of 28 November 1997 on the implementation of Joint Action 96/588/CFSP on anti-personnel landmines with a view to co-financing the special appeals from the ICRC (97/818/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Articles J.3 and J.11 thereof,Having regard to the general guidelines of the European Council held on 26 and 27 June 1992 which identified the areas falling within the security sphere which could, as from the entry into force of the Treaty on European Union, be the subject of joint actions,Whereas on 1 October 1996, the Council adopted Joint Action 96/588/CFSP (1) on the basis of Article J.3 of the Treaty on European Union on anti-personnel landmines;Whereas, as part of the specific actions provided for in Article 8 of that joint action in order to support the Union's priority effort to help the victims of anti-personnel landmines, the 'special appeals` by the International Committee of the Red Cross (ICRC) should be co-financed by an additional contribution,HAS DECIDED AS FOLLOWS:Article 1 1. ICRC special appeals shall be eligible for Union co-financing.The exact amount of the Union's contribution shall be the subject of a financial agreement between the Commission and the ICRC in accordance with the financial Regulation to co-finance a significant percentage of eligible costs, having due regard to the principles of sound financial management, including cost-effectiveness and value added by the Union's contribution.2. A maximum amount of ECU 8 million shall be charged to the general budget of the European Communities for 1997 in order to finance the measures provided for in paragraph 1.3. The expenditure financed by the sum stipulated in paragraph 2 shall be managed in compliance with the European Community procedures and rules applicable to the budget.Article 2 This Decision shall enter into force on the date of its adoption.It shall be published in the Official Journal.Done at Brussels, 28 November 1997.For the CouncilThe PresidentG. WOHLFART (1) OJ L 260, 12. 10. 1996, p. 1.